Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 26, 2011                                                                                    Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  143149 & (12)(13)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 143149
                                                                     COA: 302983
  NATHANIEL D. HAMILTON,                                             Berrien CC: 2009-004064-FC
             Defendant-Appellant.
  ____________________________________/

         On order of the Court, the motions for immediate consideration and for
  miscellaneous relief are GRANTED. The application for leave to appeal the April 22,
  2011 order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 26, 2011                  _________________________________________
         p0919                                                                  Clerk